Citation Nr: 0917053	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  03-11 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a hip disorder.  

3.  Entitlement to service connection for a right foot 
disorder.  

4.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to 
November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In March 2002, the RO denied service connection for 
a back injury, hip pain and a limp of the right foot.  In 
March 2007, the RO denied TDIU.  In May 2007, the RO granted 
service connection for PTSD with a 50 percent rating.  A 
September 2007 rating decision continued the 50 percent 
rating for PTSD and the denial of TDIU.  

In March 2009, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The hearing transcript is in the claims folder.  

The issues of entitlement to service connection for a low 
back disorder, service connection for a right foot disorder, 
and TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran does not have a hip disorder that is 
etiologically related to disease or injury during his active 
service.  

2.  The service-connected PTSD is manifested by complaints of 
discomfort with others, dreams of violence, hesitant speech, 
and being irritable with others, as well as mental status 
findings of guarded attitude, inappropriate blunted affect, 
dysphoric mood, being easily distracted, a circumstantial 
thought process, and mildly impaired memory.  His global 
assessment of functioning (GAF) score is 55, indicating 
impairment that is no more than moderate.  

3.  The service-connected PTSD does not result in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); or 
inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1  A hip disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A notice pertaining to the hip claim and that fully complied 
with the requirements of the VCAA was sent to the claimant in 
March 2004.  Thereafter, the appellant was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  
This cured any notice defects before the agency of original 
jurisdiction (AOJ) readjudicated the case by way of a 
supplemental statement of the case issued in February 2009.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The 
Board also notes that in May 2007 additional notice was 
provided regarding potential ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
the claim for service connection is being denied and no 
rating or effective date will be assigned, the Veteran was 
not prejudiced by this late notice.  

The claim for service connection for PTSD was substantiated 
and the benefit granted by a May 2007 rating decision.  The 
information on ratings and effective dates required in 
Dingess was sent to the Veteran in October 2007.  He acted on 
this information and filed a notice of disagreement with the 
rating.  Although the notice required by Dingess was not sent 
before the rating decision granting service connection, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the AOJ readjudicated the case by way of the 
supplemental statement of the case issued in February 2009.  
See Mayfield; Prickett.  Thus, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Therefore, the Board may decide the 
appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment and personnel records have been 
obtained.  His available post-service treatment records have 
also been obtained.  The Veteran has had a VA examination.  A 
medical opinion has been obtained.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The Veteran contends that he has a hip disorder as the result 
of being thrown down stairs during service.  It is not enough 
to show injury during service, there must currently be a 
residual disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Service connection requires that there be a 
current disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).   As a lay witness, the Veteran's claim of a 
current disability is not sufficient.  To establish service 
connection, there must be a diagnosis of a current disability 
from a competent medical professional.  See 38 C.F.R. § 3.159 
(2008).  

In this case, there is no competent medical evidence of a hip 
injury in service.  On examination for separation from 
service, in November 1975, the lower extremities were normal, 
except for swelling over the left ankle.  Thereafter, over 22 
years passed without any competent medical documentation of a 
hip disorder.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The first evidence of hip symptoms is found in the notes of a 
private physician, W. E. W, D.O., who saw the Veteran in 
early December 1997.  Those notes show the Veteran tripped 
and fell, landing with his tailbone and left hip on a curb.  
He complained of back pain with numbness and tingling into 
the left leg.  The diagnoses were myositis and somatic 
dysfunction of the cervical, dorsal, and lumbar spines.  

The Veteran returned 4 days later and complained of hip and 
back soreness and pain.  The doctor found spasm in the 
paravertebral muscles.  No objective findings were reported 
for the hip.  The previous diagnoses were continued with the 
addition of radiculitis of the left leg.  

In mid-December 1997, the Veteran complained of left hip pain 
with cramps and spasm and pain radiating to the toes.  He 
also complained of right hip cramping.  There was no numbness 
or tingling.  Objectively, the doctor found tenderness with 
reactive spasm of the cervical, dorsal, and lumbar 
paravertebral muscles with pain in the left leg.  No 
objective hip findings were reported.  Sciatica was 
diagnosed.  

A private physician's note of January 1998 was positive for 
complaints of left hip pain with numbness and spasm into the 
left leg.  The Veteran reported pain in the left buttocks 
radiating into the left leg and a bone-on-bone sensation in 
the left hip.  The doctor found tenderness with reacting 
spasm in the spinal musculature.  Diagnoses were myositis, 
somatic dysfunction of the cervical, dorsal and lumbar spine, 
and sciatica.  There were no objective hip findings or hip 
diagnoses.  

The private physician notes of May and June 1998 show 
continued back complaints.  There were no hip complaints, 
findings or diagnoses.  In July 1998, the Veteran complained 
of persistent left hip pain and back pain.  He had attempted 
to lift some boxes a few days earlier and noted the onset of 
severe back and hip pain.  He had also developed pain on a 
short hike with his daughter.  Objectively, there was 
tenderness with reactive spasm and limited range of motion of 
the paravertebral spinal musculature.  The diagnosis was 
somatic dysfunction, post-traumatic-cervicodorsolumbar 
paravertebral musculature.  There was no objective finding or 
diagnosis for the hip.  In August 1998, there were complaints 
of back and left hip pain.  Again, there were back findings 
and diagnoses but no objective findings or diagnosis for the 
hip.  In October 1998, the Veteran complained of back pain 
radiating into both thighs.  The doctor noted back findings 
and diagnosed somatic dysfunction, post-traumatic-
cervicodorsolumbar paravertebral musculature with sciatica.  
There was no objective finding or diagnosis for the hip.  No 
further hip complaints were recorded, although Dr. W. E. W 
continued to follow the Veteran's back complaints through 
July 2000.  

VA afforded the Veteran an orthopedic examination in January 
2002.  He stated that he had been kicked down stairs in 
service, injuring his hips, neck, back and foot.  He 
described radicular type symptoms into the right leg, 
shooting down the leg into his foot.  Objectively, hip 
flexion was approximately 100 degrees and equal bilaterally.  
Rotation caused minimal pain on the right and no pain on the 
left.  Knee and ankle reflexes were 2+, bilaterally.  X-rays 
of the hips showed the joints were preserved, with no 
fracture or gross abnormality.  There was no hip diagnosis.  

Private medical records followed the Veteran through April 
2003 without further hip complaints, findings or diagnoses.  

VA clinical notes show that the Veteran was seen in October 
2004.  The range of motion in all major joints was 
restricted.  There was no obvious deformity, redness, heat, 
or joint swelling.  Sensation was intact and deep tendon 
reflexes were 1+ in the upper and lower extremities.  The 
Veteran was referred for a pain network consultation.  In 
addition to his back complaints, he reported having a bone-
on-bone pain in his right hip and right sacroiliac joint.  He 
had stopped construction work because of the pain.  He rode a 
motorcycle as a leisure activity.  The January 2002 X-rays of 
the right hip were reviewed and noted to be negative.  The 
physical examination was largely invalidated by the lack of 
patient performance and by pain behaviors.  The examiner 
expressed the opinion that the Veteran's reported amount of 
pain was difficult to explain given the magnetic resonance 
imaging findings.  Additionally, his muscular development and 
his ability to ride and trailer a large, heavy motorcycle 
seemed inconsistent with reported functional limitations.  
There were no hip findings or diagnoses.  

Further VA clinical notes, through October 2008, do not show 
complaints, findings or diagnoses pertaining to the hips.  

Conclusion

The Veteran's hip complaints have been repeatedly considered 
by his private physician and by VA examiners.  However, none 
of these trained medical professionals have been able to find 
any objective evidence of a hip disability.  The X-ray 
findings were negative.  Despite the Veteran's complaints and 
examination by private and VA medical professionals, there 
are no medical diagnoses of any hip disability.  In the 
absence of a medically diagnosed disability, service 
connection cannot be granted.  

As a lay witness, the Veteran can claim a disability, but his 
claims are not competent evidence that he actually has the 
claimed disability.  Here, the Veteran's claims are 
outweighed by the medical records which show that medical 
professionals repeatedly considered those claims but were 
unable to diagnose any hip disability.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

Increased Rating

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

The General Rating Formula for Mental Disorders, including 
PTSD, provides:                        
*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships...............................................................7
0 percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.........................................................50 percent.  
38 C.F.R. § 4.130, Code 9411 (2008).  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2008).  

This case involves an initial rating.  The Veteran has been 
rated as 50 percent disabled by his PTSD, from the date that 
his claim was received in July 2004.  The Board has reviewed 
the evidence of record since that date, to determine if a 
higher evaluation was warranted at any stage of the 
proceedings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Those criteria for higher ratings are set forth above.  

The evidence as to the extent of the Veteran's PTSD consists 
of VA clinical records and examination reports.  In October 
2004, he was seen for a psychology consultation.  He reported 
being 80 percent service-connected and having low back, neck, 
and hip pain.  He provided a detailed description of his 
family, work and financial situation.  He demonstrated an 
angry affect.  At times his affect was incongruent.  There 
was no evidence of psychotic behaviors.  His vocabulary was 
average and his speech was productive and detailed about 
interpersonal issues.  He denied current suicidal or 
homicidal ideation.  The diagnosis was a pain condition.  

A mental health intake clinic note, dated in December 2004, 
shows the Veteran reported a long history of depression and 
had had suicidal gestures.  He had increased stress from an 
attempt to buy a house they had been renting.  He coped by 
riding his motorcycle.  He was not doing enough by his report 
and that lead to dwelling on his frustrations.  He reported 
being violated in service but did not provide more detail and 
quickly moved on to another topic.  He had been married 3 
times.  His current marriage had been for 4 years, they had 
been bickering and he had considered leaving.  His 
relationship with his step son was a source of stress.  He 
had worked construction for 20 years but could no longer do 
so because of a back injury.  His wife had also been hurt at 
work and they had financial problems.  Mental status 
examination showed the Veteran to be alert and attentive.  He 
was agitated.  His speech was normal in rate and rhythm.  
Language was intact.  His affect was congruent with his mood.  
His mood was angry.  There were no perceptual disturbances.  
Thought processes were normal and coherent.  There was no 
unusual thought content.  There was no suicidal or violent 
ideation.  Insight was limited and judgment was impulsive.  
Memory was intact.  The diagnosis was a depressive disorder 
NOS (not otherwise specified).  The GAF was 48.  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with co-workers).  A GAF of 41 to 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A 
GAF from 31 to 40 indicates some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family and was unable to work).  See Cathell v. 
Brown, 5 Vet. App. 539 (1996).  A GAF from 21 to 30 indicates 
that behavior was considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  

The Veteran was seen for individual treatment in January 
2005.  His grooming and hygiene were fair.  His demeanor was 
aloof.  His interaction and attitude were defended.  
Cognitive function was intact.  Long and short term memory 
were intact.  Intelligence was average.  Judgment was poor 
and insight was fair.  His affect was irritated.  His mood 
was congruent.  Speech was slightly slurred, with a normal 
rate and loud at times.  He complained that his family had 
moved into a crappy place.  His wife was unhappy about the 
way things were going.  His mood had been irritable and he 
got aggravated easily.  The session set treatment goals, 
including improving coping skills.  The diagnosis was a 
depressive disorder NOS.  The GAF was 48.  

A VA clinical note, dated in September 2006, shows that a VA 
psychologist, R. K., did an intake assessment for mental 
health.  The Veteran reported that he was 80 percent disabled 
by his back, leg, etc.  He had been married since 2001 and 
found the marriage was generally satisfactory.  He was 
unemployed, disabled and on VA pension.  He appeared younger 
than his stated age, was comfortable and relaxed.  His 
grooming and dress were scruffy.  Hygiene was adequate.  He 
was calm and engaging.  He was oriented, cooperative and 
respectful.  Cognitive functions were intact with no 
perceptual aberrations, delusions, hallucinations, tangential 
or circumstantial speech, loose associations, flight of 
ideas, or grandiosity.  Long and short term memory were 
intact.  Intelligence was average.  Judgment was good and 
insight was fair.  His affect was appropriate with a good 
range.  His mood was despondent and pessimistic with constant 
irritability.  There was passive suicidal ideation with no 
intent.  The Veteran's chief complaint was despondency and 
pessimism, insomnia with a long latency period prior to 
falling asleep, restlessness, and no ambition to do anything.  
The diagnosis was major depression and the GAF was 50.  
Subsequent notes show that psychologist R. K. saw the 
Veteran, later in September 2006, and findings were similar.  
The diagnosis was major depression and the GAF was 50.  

In October 2006, the mental status findings remained similar.  
The Veteran was reported to have major depression with 
despondency, insomnia, lethargy fatigue, withdrawal, eating 
for gratification, loss of interest in activities, loss of 
purpose in life, meaninglessness, irritability, anger, and 
minor suicidal ideation.  His second problem was PTSD with 
isolation, loneliness, hypervigilence, hypersensitivity, 
insomnia, isolation, dreams and nightmares, flashbacks and 
intrusive thoughts, poor social functioning, unemployment, 
distressed heterosexual relationships, irritability and 
temper control, and passive suicidal ideation/potential.  The 
GAF remained 50.  In December 2006 and January 2007, the 
findings were similar.  Dr. R. K. entered diagnoses of major 
depression and PTSD and the GAF was 50.  

In March 2007, the Veteran told Dr. R. K. of his family and 
financial problems.  He was noted to appear younger than his 
stated age, was comfortable and relaxed.  His grooming and 
dress were scruffy, but his hygiene was adequate.  His 
demeanor and energy levels were calm and engaging.  He was 
oriented, cooperative and respectful.  Cognitive functions 
were intact with no perceptual aberrations, delusions, 
hallucinations, tangential or circumstantial speech, loose 
associations, flight of ideas, or grandiosity.  Long and 
short term memory were intact.  Intelligence was average.  
Judgment was good and insight was fair.  His affect was 
appropriate with a good range.  His mood was despondent and 
pessimistic with constant irritability.  There was passive 
suicidal ideation with no intent.  His speech had a normal 
rate and volume, and was clear, coherent, and logical, not 
pressured.  The Veteran's current financial problems were 
detailed.  The diagnosis was major depression and PTSD.  The 
GAF was 48.  Similar information was provided in mental 
health clinic notes dated in April and May 2007.  The GAF 
scores on both occasions were 48.  

There was an initial evaluation for PTSD in April 2007.  The 
evaluation consisted of a diagnostic interview and mental 
status evaluation.  The claims folder and electronic medical 
record were reviewed.  The Veteran complained of excessive 
irritability, decreased sex drive, problems with sleep, 
issues with anger, feelings of hopelessness, loss of 
concentration, and depressed mood.  He asserted that the 
problems were based on harassment and sexual trauma he 
suffered in service.  He described being forced to clean out 
waste from bilge pockets, being locked in a ballast tank, and 
locked in a paint shack.  He reported being sodomized with a 
grease gun.  He described being pulled down stairs, 
sustaining injuries to his foot, leg, and back.  He told of 
repeatedly being absent so that he would be discharged.  
Mental status examination showed the Veteran was dressed in 
clean, casual clothing.  Eye contact was good.  Thought 
content was within normal limits.  Cognitive functioning was 
grossly intact.  Psychomotor behavior was normal.  He denied 
suicidal or homicidal ideation.  Affect was euthymic to 
excited as he recounted stories from service.  He denied 
psychosis.  Concentration was normal.  The diagnosis was 
PTSD, moderate, chronic.  The GAF was 55.  

A VA mental health management note of October 2007 shows the 
Veteran was alert and oriented and did not appear to have a 
thought disorder.  He had a relaxed manner and was casually 
dressed, with a somewhat unkempt appearance.  He made good 
eye contact and seemed comfortable with the interview.  He 
was worried about his family and his ability to provide for 
them.  He discussed his pursuit of increased compensation.  
The assessment was chronic PTSD.  No GAF score was offered.  

A mental health clinic note, dated in March 2008, reflects a 
telephone call to Dr. R. K., at the Veteran's request, to 
evaluate his GAF in the 30's.  However, Dr. R. K. responded 
that his chart notes and GAF assignments stand.  

Conclusion

Disability ratings are not based on GAF scores.  The GAF 
scores that have been assigned by the Veteran's treating 
psychologist and the VA examiners are reasonably consistent 
between each other and are consistent with a 50 percent 
rating.  

More importantly the medical reports repeatedly show that the 
Veteran's psychiatric disability does not result in a 
disability picture that approximates those required for a 
rating in excess of 50 percent.  Specifically, while the 
Veteran reports having some thoughts of suicide after his 
previous divorce, that was several years ago and there is no 
evidence of current suicidal ideation.  Also, there is no 
evidence of obsessional rituals interfering with routine 
activities.  His speech is normal, not illogical, obscure, or 
irrelevant.  There is no evidence of panic attacks.  While 
there is some depression consistent with a 50 percent rating, 
it does not affect his ability to function independently, 
appropriately and effectively.  The Veteran reports 
irritability, but there is no evidence of impaired impulse 
control.  There is no evidence of spatial disorientation.  
His appearance is casual or even "scruffy" but he is clean 
with adequate personal hygiene.  The evidence indicates that 
his difficulty in working is caused by the back symptoms 
which prevent him from continuing in the construction trades.  
There is no evidence that his PTSD results in difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting).  Nor is there any evidence that the PTSD 
results in an inability to establish and maintain effective 
relationships.  Thus, the evidentiary picture in this case 
does not approximate the criteria for a 70 percent rating.  
Similarly, the evidence does not show the gross impairment in 
thought processes indicative of a 100 percent rating.  

While the Veteran may feel that his service-connected PTSD 
limits him to such an extent that a higher rating is 
warranted, the objective findings of the trained medical 
professionals and the opinions based on those findings are 
significantly more probative in evaluating the extent of the 
disability and determining if it approximates the criteria 
for a higher rating.  In this case, the medical records and 
reports form a preponderance of evidence establishing that 
the service-connected PTSD does not exceed the criteria for a 
50 percent rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that the PTSD has not significantly changed and 
uniform rating is appropriate in this case.  At no time 
during the rating period has the disability exceeded the 
criteria for a 50 percent rating.  




Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a hip disorder is denied.  

An initial disability rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) is denied.  


REMAND

VCAA requires VA to provide additional assistance to 
claimants, both in notifying them of the evidence required to 
substantiate the claim and in providing actual assistance in 
the development of the evidence.  In those cases where there 
is competent evidence of a current disability and there is an 
indication that it might be connected to service, VA will 
obtain an examination and/or medical opinion.  Indicators 
that will initiate this assistance include statements of a 
connection to service from lay witnesses, including the 
claimant.  38 U.S.C.A. § 5103A(d) (West 2002).  In this case, 
July 2003 X-ray studies disclosed minimal degenerative 
changes in the lumbar spine and some osteoarthritis of the 
talonavicular and first metatarsophalageal joint in the right 
foot.  The Veteran asserts that his foot and back disorders 
are the result of injury in service.  Under these 
circumstances, the law requires VA to obtain a medical 
opinion as to whether the back and foot disorders are, at 
least as likely as not, connected to service.  Such an 
opinion should be based on review of the claims folder and 
examination of the Veteran.   

Since service connection for foot or back disorders may 
affect the Veteran's service-connected disability rating, 
action on the TDIU claim is deferred.  However, this remand 
provides an opportunity for a medical opinion as to the 
Veteran's employability.  

Accordingly, the issues of entitlement to service connection 
for a low back disorder, service connection for a right foot 
disorder, and TDIU are REMANDED for the following action:

1.  The Veteran should be scheduled for 
an orthopedic examination.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  Any indicated tests or 
studies should be accomplished.  The 
examiner should provide complete 
explanations in response to the 
following:

a.  What are the Veteran's correct 
current back and right foot diagnoses?  

b.  Given the lay statements from the 
Veteran and 2 fellow service members as 
to injury in service, as well as the 
documentation of post service injuries 
in 1979 and 1993, is it at least as 
likely as not that the current 
disorders are the result of injury in 
service?  

c.  Is it at least as likely as not 
that the Veteran's service-connected 
disabilities would render him unable to 
secure or follow a substantially 
gainful occupation?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

2.  Thereafter, the RO should readjudicate 
these claims in light of any evidence 
added to the record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


